                Case 1:19-cv-02673-VEC Document 45 Filed 04/03/20 Page 1 of 2


                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 04/06/2020

JAMES E. JOHNSON                             THE CITY OF NEW YORK            STEPHANIE M. VILELLA ALONSO
Corporation Counsel                            LAW DEPARTMENT                      Assistant Corporation Counsel
                                             100 CHURCH STREET                            Phone: (212) 356-2318
                                             NEW YORK, NY 10007                              Fax: (212) 356-3559
                                                                                            svilella@law.nyc.gov


                                                                           April 3, 2020



                                                         MEMO ENDORSED
       VIA ECF
       Honorable Valerie E. Caproni
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 240
       New York, NY 10007

              Re:     Terron Belle, et al., v. City of New York, et al., 19 CV 2673 (VEC)

       Your Honor:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
       Corporation Counsel of the City of New York, representing defendant City of New York in the
       above-referenced matter. Defendant City of New York writes respectfully to request that the Court
       stay the present civil proceeding in its entirety for ninety (90) days in light of the recent
       developments surrounding the COVID-19 pandemic. Plaintiffs consent to this request, which is
       the first of such request.

                       As the Court is aware, the country is currently grappling with the COVID-19, or
       coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
       in a state of emergency because of the rapidly developing pandemic situation. On March 13, 2020,
       Mayor Bill de Blasio followed suit, and declared New York City to be in a state of emergency as
       well. That same day, the United States District Court for the Southern District of New York
       (“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges to
       conduct court proceedings by phone and video conferencing where practicable. Also on March
       13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended and tolled
       service of process requirements and deadlines. On March 16, 2020, the Southern District further
       issued a Revised Standing Order that further limited access to courthouses.

                       Thereafter, on March 20, 2020, Governor Andrew Cuomo issued an executive order
       mandating that all non-essential businesses in New York State close, and that New York residents
       stay inside their homes unless participating in an essential activity. Also on March 20, 2020, the
       Southern District issued a memorandum to the Bar that set forth additional emergency protocols,
          Case 1:19-cv-02673-VEC Document 45 Filed 04/03/20 Page 2 of 2



including limitations on courtroom use and operations for both criminal and civil matters. To
comply with Governor Cuomo’s latest executive order, and in light of pronouncements from other
governmental and judicial officials, expert recommendations, and the further spread of COVID-
19, the New York City Law Department is requiring that the vast majority of its employees work
from home.

                 Working from home creates accessibility problems in regards to documents and
files. In order to further investigate the allegations in this matter, records from the New York City
Police Department (hereinafter “NYPD”) are necessary. Although some documents can be
accessed remotely by electronic means, many documents cannot be so accessed, because of
variables such as format or size. This inaccessibility prevents defendants from having all the
information necessary to, inter alia, fully assess cases, and otherwise conduct regular business.
Defendants must regularly communicate and coordinate with the NYPD to obtain documents
pertaining to cases involving allegations against members of the NYPD, and the NYPD is facing
these same communication and access challenges as it pursues compliance with Governor
Cuomo’s executive order and seeks to protect the health and safety of the individuals in their
organization. Such delays and problems are expected to continue until individuals are allowed to
return to their offices.

                For the reasons set forth above, this Office respectfully requests that the Court grant
a stay of the instant litigation for ninety (90) days in light of the developing situation surrounding
COVID-19. This will give this Office the time and opportunity needed to adjust to these new
circumstances.

               Thank you for your consideration herein.

                                                               Respectfully submitted,




                                                               Stephanie Michelle Vilella Alonso
                                                               Assistant Corporation Counsel


      The case shall be stayed for 45 days. On or before May 22, 2020, the parties must file
      a joint update with the Court, indicating whether the stay should be continued and
      proposing an amended schedule. The May 1 status conference is adjourned pending
      further order.
      SO ORDERED.                     Date: 04/06/2020




      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE
